Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         05-APR-2021
                                                         01:13 PM
                                                         Dkt. 11 OGAC
                            SCWC-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAII


            BERNET CARVALHO, Individually, and as Personal
       Representative of the Estate of ROYDEN KALAVI, Deceased,
                    Petitioner/Plaintiff-Appellant,

                                  vs.

                 AIG HAWAIʻI INSURANCE COMPANY, INC.;
                 HAWAIʻI INSURANCE CONSULTANTS, LTD.,
                  Respondents/Defendants-Appellees.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-XX-XXXXXXX; CIV. NO. 07-1-294K)

          ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By:   Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

            Petitioner/Plaintiff-Appellant, Bernet Carvalho’s
 application for writ of certiorari filed on February 8, 2021, is
 hereby accepted and will be scheduled for oral argument.      The
 parties will be notified by the appellate clerk regarding
 scheduling.
            DATED:   Honolulu, Hawaii, April 5, 2021.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Sabrina S. McKenna
                              /s/ Michael D. Wilson
                              /s/ Todd W. Eddins